Citation Nr: 1538863	
Decision Date: 09/11/15    Archive Date: 09/24/15

DOCKET NO.  11-18 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for traumatic brain injury (TBI) residuals.

2.  Entitlement to an initial rating higher than 30 percent for posttraumatic stress disorder prior to September 29, 2009, from November 1, 2009, to January 6, 2010, and as of March 1, 2010.

3.  Entitlement to service connection for patellofemoral syndrome, right knee.

4.  Entitlement to service connection for lumbar strain.


REPRESENTATION

Appellant represented by:	Jan Dils, Esq.



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from September 1990 to January 1997 and from October 2003 to February 2005 with additional service in the National Guard.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from September 2009 and March 2010 rating decision of the Cleveland, Ohio, Department of Veterans Affairs (VA) Regional Office (RO).  The September 2009 rating decision granted service connection for PTSD, assigning a 30 percent rating, and denied service connection for a right knee condition and lumbar strain.  The March 2010 rating decision denied service connection for residuals of TBI and awarded temporary total disability ratings for substance abuse treatment program hospitalization from September 29, 2009, to November 1, 2009, and from January 6, 2010, to March 1, 2010.  This resulted in a staged initial rating.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  These periods of temporary total ratings were full grants of the benefit sought, thus, the issue of a higher initial rating now excludes these periods.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in June 2015.  A transcript of the hearing is associated with the claims file.

Since the January 2015 SSOC, the Veteran has submitted additional evidence with a waiver of initial RO consideration.  See 38 C.F.R. § 20.1304.

The issues of a higher initial rating for PTSD and service connection for a right knee condition and lumbar strain are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have current residuals of a traumatic brain injury (TBI).


CONCLUSION OF LAW

Residuals of a traumatic brain injury were not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record that is necessary to substantiate the claim; that VA will seek to provide; and that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Additionally, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  The Board finds that the required notice was met through correspondence sent to the Veteran during the course of the claim.  See February 2010 letter.

Next, VA has a duty to assist the Veteran in the development of the claim, which includes assisting in the procurement of service treatment records and pertinent treatment records and, when necessary, providing an examination.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record, including testimony provided at a June 2015 hearing before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.

The United States Court of Appeals for Veterans Claims (Court) has held that that provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

At the hearing the undersigned identified the issues, sought information as to treatment to determine whether all relevant records had been obtained, and sought information as to any changes in the disability since the last examination and as to the Veteran's theories of etiology.  The Board thereby met the duties imposed by 38 C.F.R. § 3.103(c)(2) as interpreted in Bryant.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with these duties; they have not identified any prejudice in the conduct of the Board hearing.

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

TBI

The Veteran is seeking service connection for residuals of a traumatic brain injury (TBI).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Direct service connection requires competent and credible evidence of (1) a current disability, (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between an in-service injury or disease and the current disability.  See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In this case, the Veteran has provided lay evidence of an in-service injury as the result of an improvised explosive device.  The medical evidence of record, however, does not show current residuals attributable to this injury.  An April 2009 letter from a VA psychologist found that the Veteran did not display any signs of a head injury.  Similarly, a January 2010 neuropsychological evaluation found that the Veteran's neurological test results suggested that he was misinterpreting his psychological symptoms as physical illness, noting also that the Veteran's pattern of learning and memory performance was not consistent with what is expected from someone experiencing mild traumatic brain injury or concussion.  The Board notes that  Veteran is currently service connected for PTSD and, as such, any associated psychiatric symptoms should be contemplated in his rating for that disability.  
Thus, the current disability requirement has not been met with regard to the Veteran's claim of residuals of a TBI.

In the absence of evidence of a present disability, there can be no valid claim.  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).  As the Veteran is not shown to have current TBI residuals, the preponderance of the evidence is against his claim.

Accordingly, service connection for residuals of TBI is not warranted.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518 (1996).


ORDER

Service connection for residuals of TBI is denied.


REMAND

PTSD

The Veteran underwent a VA examination in conjunction with his PTSD claim in August 2009.  Since that time, the Veteran has gone to jail for domestic violence, lost his driver's license due to multiple incidents of driving under the influence of alcohol, ended his marriage, and resumed drinking alcohol.  A December 2012 record notes the Veteran's hygiene was poor and he had been neglecting self-care.  The record is inconsistent as to whether the Veteran is unemployed or working for his father.  These changes in the Veteran's situation since the August 2009 examination suggest a significant worsening of his disability picture.  As such, a new VA examination addressing the current severity of this condition is necessary.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).

Right Knee

The June 2009 VA opinion found that the Veteran's current right knee complaints could not "be realistically linked to military service without resort to mere speculation," noting that there was no record of the Veteran's reported right knee injury in 2004.  The Veteran is competent to provide lay evidence of such an in-service injury.  Moreover, he has recently submitted buddy statements corroborating his report of a knee injury in 2004.  These reports do not specify which knee was injured.  

Lumbar Strain

The July 2009 VA examiner found no evidence of an in-service back injury.  A review of the Veteran's service treatment records shows complaints of low back pain in November 1994 after pounding stakes and heavy lifting.  The Veteran was diagnosed with overuse mechanical back injury.  As it appears that this record was not considered by the July 2009 examiner, an addendum opinion that does consider this injury is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Scheduled the Veteran for a VA examination to determine the current severity of his posttraumatic stress disorder (PTSD).  The claims filed must be reviewed in conjunction with the examination.  All indicated tests and studies should be conducted.

The examiner should also determine whether this disability renders the Veteran unable to secure or maintain gainful employment.

In reporting the current severity of the Veteran's PTSD, the examiner should consider the Veteran's subjective symptoms.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

2.  Forward this claims folder to the examiner who performed the June 2009 VA examination for the purpose of obtaining an addendum opinion.  If he is unavailable, another qualified healthcare professional may review the record and provide the necessary opinion.  If necessary, schedule the Veteran for another VA examination.  The addendum opinion should specifically address the following:

Is it at least as likely as not (50 percent probability or more) that any current right knee condition had its onset in service or is otherwise the result of a disease or injury in service, to include the Veteran's lay reports of an in-service right knee injury in 2004, as well as the documented knee complaints in April 1996 (chronic patella tendonitis) and October 1996 (bilateral knee pain since 1991)?

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner must provide a rationale for any opinion reached.  If the examiner is unable to provide an opinion without resort to speculation, he or she must provide reasons as to why this is so; and state whether the inability is due to the limits of scientific or medical knowledge or whether there is additional evidence that would permit the needed opinion to be provided.

3.  Forward this claims folder to the examiner who performed the June 2009 VA examination for the purpose of obtaining an addendum opinion.  If he is unavailable, another qualified healthcare professional may review the record and provide the necessary opinion.  If necessary, schedule the Veteran for another VA examination.    The addendum opinion should specifically address the following:

Is it at least as likely as not (50 percent probability or more) that any current lumbar spine condition had its onset in service or is otherwise the result of a disease or injury in service, to include the November 1994 overuse mechanical back injury?

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner must provide a rationale for any opinion reached.  If the examiner is unable to provide an opinion without resort to speculation, he or she must provide reasons as to why this is so; and state whether the inability is due to the limits of scientific or medical knowledge or whether there is additional evidence that would permit the needed opinion to be provided.

4.  Thereafter, readjudicate the claims in light of the additional evidence obtained.  If any of the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case.  An appropriate period of time should then be allowed for a response, before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


